Exhibit 10.2

LICENSE AGREEMENT

This license agreement (the “Agreement”) is made and is effective as of March
19th, 2017 (the “Effective Date”) between BlueLink Pharmaceuticals, Inc.
(“Licensee”) and Cerulean Pharma Inc. (“Licensor”). Licensee and Licensor are
each referred to as a “Party” and collectively referred to as the “Parties.”

BACKGROUND

Whereas, Licensor is a biopharmaceutical company, which has developed
proprietary nanoparticle-drug conjugate therapeutics including CRLX101 and
CRLX301 as more fully described on Exhibit A;

Whereas, pursuant to that certain Asset Purchase Agreement, by and between
Licensee and Licensor, of even date herewith (the “APA”), Licensor is selling
and transferring certain intellectual property rights relating to CRLX101 and
CRLX301; and

Whereas, Licensee wishes to obtain a license under, and Licensor wishes grant a
license under, certain Intellectual Property Rights to research, Develop and
Commercialize CRLX101 and CRLX301 under the terms and conditions set forth
herein.

In consideration of the respective representations, warranties, covenants, and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

  1. Definitions

 

  1.1 “Affiliate” means, with respect to a specified Party, any Person that
directly or indirectly controls, is controlled by, or is under common control
with that Party. For the purpose of this definition, “control” or “controlled”
means direct or indirect ownership of 50% or more of the shares of stock
entitled to vote for the election of directors in the case of a corporation,
status as a general partner in any partnership, ownership of 50% or more of the
entity’s equity interest in the case of any other type of legal entity, or any
other arrangement whereby the Person controls or has the right to control the
board of directors or equivalent governing body of a corporation or other entity
or the ability to otherwise cause the direction of the management or policies of
the corporation or other entity. The Parties acknowledge that, in the case of
entities organized under the Applicable Laws of certain countries where the
maximum percentage ownership permitted by Applicable Law for a foreign investor
is less than 50%, that lower percentage will be substituted in the preceding
sentence if the foreign investor has the power to direct the management and
policies of that entity.

 

  1.2 “Applicable Law” means any applicable national, supranational, federal,
state, local, or foreign law, statute, ordinance, principle of common law, or
any rule, regulation, standard, judgment, order, writ, injunction, decree,
arbitration award, agency requirement, license, or permit of any Governmental
Authority.

 

- 1 -



--------------------------------------------------------------------------------

  1.3 “Commercialization” or “Commercialize” means any and all activities
directed to manufacturing, marketing, promoting, distributing, importing,
exporting, using, offering to sell or selling a therapeutic, diagnostic,
palliative, and/or prophylactic product, as well as activities directed to
obtaining pricing approvals, reimbursement and medical affairs activities, as
applicable.

 

  1.4 “Control” or “Controlled” means, with respect to any Intellectual Property
Right, the possession by a Party (whether by ownership, license, or otherwise)
of the ability (without taking into account any rights granted by one Party to
the other Party under the terms of this Agreement) to grant access to, or a
license or sublicense of, such rights or property, without violating the terms
of any agreement or other arrangement with any Third Party.

 

  1.5 “Confidential Information” means any confidential or proprietary
information furnished by one Party to the other Party in connection with this
Agreement, provided that such information is specifically designated as
confidential. Confidential Information includes non-public information disclosed
by Licensor to Licensee relating to patent application prosecution files for the
Licensed Patent Rights.

 

  1.6 “CRLX101” means the clinical candidate Controlled by Licensor referred to
as CRLX101, the chemical structure of which is set forth on Exhibit A.

 

  1.7 “CRLX301” means the clinical candidate Controlled by Licensor referred to
as CRLX301, the chemical structure of which is set forth on Exhibit A.

 

  1.8 “Develop” or “Development” means drug development activities, including
test method development and stability testing, assay development and audit
development, toxicology, formulation, quality assurance/quality control
development, statistical analysis, pre-clinical studies, clinical studies,
packaging development, regulatory affairs, and the preparation, filing, and
prosecution of regulatory applications, interactions with regulatory
authorities, as well as related medical affairs, as well as manufacturing,
process development, production and distribution of clinical supply materials.

 

  1.9 “Discontinuation Notice” has the meaning set forth in Section 3.2.2.

 

  1.10 “Field of Use” means all fields.

 

  1.11 “Indemnitee” has the meaning set forth in Section 6.3.

 

  1.12 “Intellectual Property Rights” means Patent Rights and Know How.

 

  1.13

“Know How” means any information, inventions, trade secrets or technology,
whether or not proprietary or patentable and whether stored or transmitted in
oral, documentary, electronic, or other form. Know How will include non-patented
inventions, ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, discoveries, developments, techniques,

 

- 2 -



--------------------------------------------------------------------------------

  protocols, specifications, works of authorship, biological materials, and any
information relating to research and development plans, experiments, results,
compounds, services and service protocols, clinical and preclinical data,
clinical trial results, and manufacturing information and plans.

 

  1.14 “Licensed Know How” means Know How owned or Controlled by Licensor, as
such Know How exists as of the Effective Date or is otherwise delivered to
Licensee after the Effective Date pursuant to the terms of the APA (other than
Know How assigned by Licensor to Licensee pursuant to the APA and excluding, for
the avoidance of doubt, Know How Controlled by any other Person acquiring
Licensor or Intellectual Property Rights Controlled by Licensor after the
Effective Date or to which this Agreement is assigned after the Effective Date),
to the extent such Know How is necessary to research, Develop or Commercialize
the Licensed Products.

 

  1.15 “Licensed Patent Rights” means (a) Patent Rights Controlled by Licensor
as of the Effective Date (other than Patent Rights assigned by Licensor to
Licensee pursuant to the APA and excluding, for the avoidance of doubt, Patent
Rights Controlled by any other Person acquiring Licensor or Intellectual
Property Rights Controlled by Licensor after the Effective Date or to which this
Agreement is assigned after the Effective Date), (b) Patent Rights arising
therefrom (but, as to continuations-in-part, solely to the extent supported by
the specifications of such Patent Rights), reissues, re-examinations,
extensions, supplementary protection certificates and similar progeny of any
such Patent Rights, and (c) counterparts of any of the foregoing anywhere in the
world.

 

  1.16 “Licensed Product” means any product containing CRLX101 or CRLX301.

 

  1.17 “Patent Rights” means patents and patent applications, including any
substitutions, divisionals, continuations, continuations-in-part, reissues,
re-examinations, extensions, supplementary protection certificates and similar
progeny of patents and patent applications, and counterparts of any of the
foregoing anywhere in the world existing as of the date of this Agreement and
during the term of this Agreement.

 

  1.18 “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

  1.19 “Platform Technology” means the Licensed Patent Rights, the Sublicensed
Patent Rights, the Licensed Know How and the Sublicensed Know How.

 

  1.20 “Practice” means, with respect to Patent Rights, to make, use, sell,
offer for sale, or import (or have made, have used, have sold, have offered for
sale, or have imported), and, with respect to Know How, to use, practice and
disclose (or have used, practiced and disclosed) or assert said Patent Rights or
Know How against Third Parties as such relates to the Licensed Products.

 

- 3 -



--------------------------------------------------------------------------------

  1.21 “Retained Third Party License Agreements” means the license agreements
set forth on Exhibit B.

 

  1.22 “Review and Comment Patent Rights” has the meaning set forth in
Section 3.2.1.

 

  1.23 “Sublicensed Know How” means the Know How Controlled by Licensor under
the Retained Third Party License Agreements.

 

  1.24 “Sublicensed Patent Rights” means the Patent Rights Controlled by
Licensor under the Retained Third Party License Agreements.

 

  1.25 “Territory” means worldwide.

 

  1.26 “Third Party” means any Person other than Licensor or Licensee and their
respective Affiliates.

 

  1.27 “Third Party Infringement” has the meaning set forth in Section 3.1.1.

 

  2. License; Responsibilities.

 

  2.1 License Grant.

 

  2.1.1 Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee an exclusive, perpetual, sublicensable right and license,
under the Platform Technology, to research, Develop and Commercialize Licensed
Products in the Field of Use in the Territory.

 

  2.1.2 The license grant pursuant to this Section 2.1 is fully paid and
royalty-free, except for any obligations under the Retained Third Party License
Agreements arising from Licensee’s (or its Affiliates or sublicensees’)
research, Development, and Commercialization of Licensed Products, all of which
will be borne by Licensee and its sublicensees, and Licensee and its
sublicensees will reimburse Licensor or its assignee of the Retained Third Party
License Agreements for any payments made by Licensor or its assignee pursuant to
the Retained Third Party License Agreements on behalf of Licensee and its
sublicensees based on their Practice of Platform Technology. Licensee will
provide sufficient notice and information to Licensor with respect to Licensee’s
activities under this license to permit Licensor or its assignee to comply with
all of its obligations with respect to Licensed Products under the Retained
Third Party License Agreements, including but not limited to payment and
reporting obligations with respect to Licensed Products under such Retained
Third Party License Agreements arising from Licensee’s research, Development,
and Commercialization of CRLX101 and/or CRLX301.

 

  2.2

No Additional Rights. Nothing in this Agreement shall be construed to confer any
rights upon Licensee by implication, estoppel, or otherwise as to any technology
or Intellectual Property Rights of Licensor or any other entity other

 

- 4 -



--------------------------------------------------------------------------------

  than the Platform Technology, solely to the extent such rights are granted
under Section 2.1, regardless of whether such technology or Patent Rights shall
be dominant or subordinate to any Platform Technology.

 

  2.3 Retained Third Party License Agreement Terms; Maintenance. The sublicenses
granted hereunder to Licensee under the Retained Third Party License Agreements
are subject to all applicable terms of the Retained Third Party License
Agreements. Licensor shall not amend, modify or waive any rights under any of
the Retained Third Party License Agreements in a manner that would negatively
impact the Sublicensed Patent Rights. In addition, Licensor shall use reasonable
efforts to maintain each Retained Third Party License Agreement in effect
(including making any payments thereunder, subject to Licensee’s satisfaction of
its reimbursement obligations to Licensor under Section 2.1.2), to notify and
satisfy any consent or notification requirements to effect the sublicenses
granted pursuant to this Agreement under each such Retained Third Party License
Agreement and to promptly notify Licensee of any notification of breach or
termination by the licensor under any of the Retained Third Party License
Agreements. If Licensor assigns this Agreement to an assignee pursuant to
Section 8.3, Licensee shall use commercially reasonable efforts to negotiate
with such assignee to amend the Retained Third Party License Agreements so that
(i) Licensee can enter into separate agreements with respect to the research,
Development and Commercialization of the Products and (ii) the Retained Third
Party License Agreements are no longer necessary to allow Licensee to research,
Develop and Commercialize the Products.

 

  3. Intellectual Property Protection and Related Matters

 

  3.1 Enforcement.

 

  3.1.1 Each Party will promptly notify the other Party (or their assignees or
sublicensees) of any infringement by a Third Party of any of the Licensed Patent
Rights of which it becomes aware, including any “patent certification” filed in
the United States under 21 USC §355(b)(2) or 21 USC §355(j)(2) or similar
provisions in other jurisdictions, and of any request for declaratory judgment,
opposition, nullity action, interference, inter-partes reexamination,
inter-partes review, post-grant review, derivation proceeding, or similar action
alleging the invalidity, unenforceability or non-infringement of any of such
Licensed Patent Rights (collectively “Third Party Infringement”).

 

  3.1.2 Licensee will have the sole right to bring and control any legal action
in connection with Third Party Infringement of the Licensed Patent Rights, as
such relates primarily to the research, Development, and Commercialization of
Licensed Products, at its own expense as it reasonably determines appropriate,
and Licensor or its assignee shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

 

- 5 -



--------------------------------------------------------------------------------

  3.1.3 Licensor or its assignee will have the sole right to bring and control
any other (i.e., not set forth in Section 3.1.2) legal action in connection with
Third Party infringement of the Licensed Patent Rights, at its own expense as it
reasonably determines appropriate, and Licensee shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.

 

  3.1.4 At the request of a Party the other Party shall provide assistance in
connection therewith, including by executing reasonably appropriate documents
and, cooperating reasonably in discovery and joining as a party to the action if
required.

 

  3.1.5 In connection with any such proceeding, neither Party nor, in the case
of Licensor, Licensor’s assignee, shall enter into any settlement admitting the
invalidity of, or otherwise impairing either Party’s rights in, the Licensed
Patent Rights without the prior written consent of the other Party, which will
not be unreasonably withheld, conditioned or delayed.

 

  3.1.6 Any recoveries resulting from such an action relating to a claim of
Third Party Infringement shall be retained by the Person bringing the action.

 

  3.1.7 The rights granted to Licensee under this Section 3.1 are subject to all
applicable terms of the Retained Third Party License Agreements with respect to
any Sublicensed Patent Rights.

 

  3.2 Maintenance of Patents.

 

  3.2.1 Licensor or its assignee will have sole responsibility for (and will
bear the cost of) preparing, filing, prosecuting, and maintaining any Licensed
Patent Rights, in its sole discretion, with the exception that, subject to the
provision(s) below, Licensor or its assignee will use commercially reasonable
efforts to continue to maintain any of the Licensed Patent Rights that relate to
Licensed Products. Licensor or its assignee will provide Licensee with a
reasonable opportunity to review and comment on substantive filings with respect
to the Licensed Patent Rights set forth on Exhibit D (the “Review and Comment
Patent Rights”), and shall use reasonable efforts to keep Licensee reasonably
informed in a timely manner of progress with regard to the preparation, filing,
prosecution and maintenance of the Review and Comment Patent Rights. Licensor
shall consider in good faith the requests and suggestions of Licensee with
respect to strategies for filing and prosecuting Review and Comment Patent
Rights.

 

  3.2.2

If Licensor or its assignee elects to discontinue its financial support for the
prosecution of a pending Licensed Patent Right or the maintenance of an issued
Licensed Patent Right in one or more (or all) jurisdictions, that relate to
Licensed Products, Licensor or its assignee will give prompt and timely notice
(not less than 30 days) of that election (a “Discontinuation Notice”) to

 

- 6 -



--------------------------------------------------------------------------------

  Licensee in sufficient time to permit the Licensee to assume the prosecution
and maintenance of such patent applications or patents in such jurisdiction, and
Licensee may, at its election, assume full financial responsibility for those
costs and expenses in such jurisdictions.

 

  3.2.3 If Licensee assumes full financial responsibility for those costs and
expenses in those jurisdictions, Licensor or its assignee will promptly (not
more than 10 days) assign its rights to the relevant Licensed Patent Right to
Licensee in those jurisdictions (for the avoidance of doubt, on a
jurisdiction-by-jurisdiction basis, only where Licensor or its assignee has
elected to cease its support), including the right to Practice such Licensed
Patent Rights in such jurisdiction;

 

  3.2.4 If Licensee does not assume responsibility for the continued prosecution
and/or maintenance within 30 days after the Discontinuation Notice, Licensor
will have no further responsibility with respect to the prosecution or
maintenance of the relevant Patent Rights.

 

  3.2.5 The rights granted to Licensee under this Section 3.2 are subject to all
applicable terms of the Retained Third Party License Agreements.

 

  3.3 Patent Term Extension. Subject to the applicable terms of the Retained
Third Party License Agreements, Licensee shall have the right but not the
obligation, to the extent allowed by Applicable Law, after it has submitted for
regulatory approval of Licensed Products, to seek, in Licensor’s name if so
required, patent term extensions, supplemental protection certificates and the
like available under Applicable Law, including 35 U.S.C. 156 and applicable
foreign counterparts, of the Licensed Patent Rights in such country in relation
to Licensed Products.

 

  4. Confidentiality

 

  4.1 Confidential Information. All Confidential Information disclosed by a
Party to the other Party during the term of this Agreement shall not be used by
the receiving Party except in connection with the activities contemplated by
this Agreement, shall be maintained in confidence by the receiving Party (except
to the extent reasonably necessary for regulatory approval of Licensed Products,
for the filing, prosecution and maintenance of Patent Rights or to develop and
Commercialize Licensed Products in accordance with this Agreement), and shall
not otherwise be disclosed by the receiving Party to any other Person, firm, or
agency, governmental or private (except consultants, advisors and Affiliates in
accordance with Section 4.2), without the prior written consent of the
disclosing Party, except to the extent that the Confidential Information:

 

  4.1.1 was known or used by the receiving Party prior to its date of disclosure
to the receiving Party;

 

- 7 -



--------------------------------------------------------------------------------

  4.1.2 either before or after the date of the disclosure to the receiving Party
is lawfully disclosed to the receiving Party by sources other than the
disclosing Party rightfully in possession of the Confidential Information;

 

  4.1.3 either before or after the date of the disclosure to the receiving Party
becomes published or generally known to the public through no fault or omission
on the part of the receiving Party;

 

  4.1.4 is independently developed by or for the receiving Party without
reference to or reliance upon the Confidential Information; or

 

  4.1.5 is required to be disclosed by the receiving Party to comply with
Applicable Laws or regulations, to defend or prosecute litigation or to comply
with legal process, provided that the receiving Party provides prior written
notice of such disclosure to the disclosing Party and only discloses
Confidential Information of the other Party to the extent necessary for such
legal compliance or litigation purpose.

 

  4.2 Employee, Consultant and Advisor Obligations. Licensee and Licensor each
agrees that it and its Affiliates shall provide Confidential Information
received from the other Party only to the receiving Party’s respective
employees, consultants and advisors, and to the employees, consultants and
advisors of the receiving Party’s Affiliates, who have a need to know such
Confidential Information to assist the receiving Party in fulfilling its
obligations under this Agreement; provided that Licensee and Licensor shall each
remain responsible for any failure by its and its Affiliates’ respective
employees, consultants and advisors to treat such Confidential Information as
required under Section 4.1.

 

  4.3 Survival. All obligations of confidentiality imposed under this Section 4
shall survive the termination or expiration of this Agreement and shall expire
five (5) years following such termination or expiration.

 

  5. Representations and Warranties

 

  5.1 Representations of Authority. Each Party represents and warrants to the
other that as of the Effective Date it has full right, power and authority to
enter into this Agreement and to perform its respective obligations under this
Agreement.

 

  5.2 Consents. Each Party represents and warrants that as of the Effective Date
all necessary consents, approvals and authorizations of all government
authorities and other Persons required to be obtained by such Party in
connection with execution, delivery and performance of this Agreement have been
obtained.

 

  5.3 No Conflict. Each Party represents and warrants that, as of the Effective
Date, the execution and delivery of this Agreement (a) do not conflict with or
violate any requirement of Applicable Laws or regulations and (b) do not
conflict with, violate or breach or constitute a default of, or require any
consent under, any contractual obligations of such Party, except such consents
as have been obtained as of the Effective Date.

 

- 8 -



--------------------------------------------------------------------------------

  5.4 Employee, Consultant and Advisor Obligations. Each Party represents and
warrants that, as of the Effective Date, each of its and its Affiliates’
employees, consultants and advisors has executed an agreement or has an existing
obligation under law obligating such employee, consultant or advisor to maintain
the confidentiality of Confidential Information to the extent required under
Section 4.

 

  5.5 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED.

 

  6. Indemnification.

 

  6.1 By Licensee. Licensee agrees to defend Licensor, its Affiliates and their
respective directors, officers, employees, agents, successors and assigns at
Licensee’s cost and expense, and shall indemnify and hold harmless Licensor and
its Affiliates and their respective directors, officers, employees and agents
from and against any liabilities, losses, costs, damages, fees or expenses
arising out of any Third Party claim arising from (a) any breach by Licensee of
any of its representations, warranties or obligations pursuant to this
Agreement, or (b) the research, Development, and/or Commercialization of a
Licensed Product by Licensee, its Affiliates, or their sublicensees, including
satisfaction of all obligations (including but not limited to payment) under the
Retained Third Party License Agreements arising from the research, Development,
and/or Commercialization of a Licensed Product or the practice of the rights
granted under the Retained Third Party License Agreements.

 

  6.2 Procedures. A person entitled to indemnification under this Section 6 (an
“Indemnitee”) shall give prompt written notification to Licensee of any claim,
suit, action or demand for which indemnification is sough under this Agreement.
Within thirty (30) days after delivery of such notification, Licensee may, upon
written notice thereof to the Indemnitee, assume control of the defense of such
claim, suit, action or demand with counsel reasonably satisfactory to the
Indemnitee. If Licensee does not assume control of such defense, the Indemnitee
shall control such defense. The Party not controlling such defense may
participate therein at its own expense; provided that, if that the Indemnitee
shall have the right to retain its own counsel, at the expense of Licensee, if
representation of such Indemnitee by the counsel retained by Licensee would be
inappropriate because of actual or potential differences in the interests of
such Indemnitee and any other party represented by such counsel. The Indemnitee
shall not agree to any settlement of such action, suit, proceeding or claim
without the prior written consent of Licensee, which shall not be unreasonably
withheld, delayed or conditioned.

 

- 9 -



--------------------------------------------------------------------------------

  7. Term and Termination

 

  7.1 Term. This Agreement shall become effective as of the Effective Date, may
be terminated as set forth in this Section 7, and otherwise remains in effect in
perpetuity.

 

  7.2 Termination. Licensee may terminate this Agreement upon sixty (60) days’
notice to Licensor for any or no reason. Upon any material breach of this
Agreement by Licensee, Licensor may terminate this Agreement by providing sixty
(60) days’ written notice to Licensee, specifying the material breach. The
termination shall become effective at the end of the sixty (60) day period
unless Licensee cures such breach during such sixty (60) day period.

 

  7.3 Survival. The following provisions shall survive the expiration or
termination of this Agreement: Sections 4, 6, 7, and 8.

 

  8. Miscellaneous Provisions

 

  8.1 Governing Law. This Agreement will be governed by and construed under the
laws of the State of Delaware, without giving effect to the conflicts of laws
provision thereof. For the avoidance of doubt, the United Nations Convention on
Contracts for the International Sale of Goods (1980) will not apply to the
interpretation of this Agreement.

 

  8.2 Notice. Any notices required or permitted by this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following address or facsimile number of the
parties:

If to Licensor:

Cerulean Pharma Inc.

35 Gatehouse Drive

Waltham, MA 02451 USA

Attn: Chief Executive Officer

With a copy to: General Counsel

If to Licensee:

NewLink Genetics Corporation

2801 Via Fortuna, Suite 520

Austin, Texas 78746

Attn: General Counsel

All notices under this Agreement shall be deemed effective upon receipt. A party
may change its contact information immediately upon written notice to the other
party in the manner provided in this Section.

 

- 10 -



--------------------------------------------------------------------------------

  8.3 Assignment. This Agreement may be assigned by Licensor in connection with
the sale or transfer of all or substantially all of the Platform Technology
without the prior written consent of Licensee, provided that Licensor requires
the acquirer to assume all of the terms of this Agreement and provides notice of
such assignment and assumption to Licensee. Either Party may assign this
Agreement in connection with the sale or transfer of all or substantially all of
the business and assets of such Party. Either Party may assign its rights and
obligations under this Agreement in whole or in part to an Affiliate of such
Party.

 

  8.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.

 

  8.5 Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any right or failure to act in a specific instance shall related
only to such instance and shall not be construed as an agreement to waive any
right or fail to act in any other instance, whether or not similar.

 

  8.6 Severability. Should one or more of the provisions of this Agreement
become void or unenforceable as a matter of law, then this Agreement will be
construed as if such provision were not contained herein and the remainder of
this Agreement will be in full force and effect, and the Parties will use their
commercially reasonable efforts to substitute for the invalid or unenforceable
provision a valid and enforceable provision which conforms as nearly as possible
with the original intent of the Parties.

 

  8.7 LIMITATION OF LIABILITY. OTHER THAN IN CONNECTION WITH A BREACH OF
CONFIDENTIALITY, THIRD PARTY CLAIMS, OR AN INDEMNIFICATION OBLIGATION UNDER
SECTION 6, NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
SUCH DAMAGES.

 

  8.8 Counterparts. This Agreement may be executed in counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, taken together, shall constitute one
and the same instrument.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

BLUELINK PHARMACEUTICALS, INC.     CERULEAN PHARMA INC.

/s/ Charles J. Link Jr., M.D.

   

/s/ Christopher D. T. Guiffre

Signature     Signature

Charles J. Link Jr., M.D.

   

Christopher D. T. Guiffre

Printed Name     Printed Name

CEO

   

President & Chief Executive Officer

Title     Title

 

- 12 -